 1                                               THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE

 8    SPEARMAN CORPORATION
      MARYSVILLE DIVISION and SPEARMAN              No. 2:20-cv-00013 RSM
 9    CORPORATION KENT DIVISION,
                                                    STIPULATED MOTION AND
10                     Plaintiffs,                  ORDER FOR EXTENSION OF TIME
                                                    TO FILE ANSWER TO
11                v.                                COUNTERCLAIMS AND THIRD-
                                                    PARTY CLAIMS
12    THE BOEING COMPANY,
                                                    Noted for Hearing:
13                     Defendant.                   May 3, 2021

14
      THE BOEING COMPANY,
15
                       Counterclaim and Third-
16                     Party Plaintiff,

17           v.

18    SPEARMAN CORPORATION and
      SPEARMAN CORPORATION KENT
19    DIVISION,

20                     Counterclaim Defendant

21    ALEXANDER SPEARMAN, an individual,

22                     Third-Party Defendant.

23

24   STIPULATED MOTION AND ORDER FOR EXTENSION OF               Mix Sanders Thompson, PLLC
     TIME TO FILE ANSWER TO COUNTERCLAIMS AND THIRD-            1420 Fifth Avenue, Suite 2200
     PARTY CLAIMS – 1                                                Seattle, WA 98101
                                                                      Tel: 206‐521‐5989
                                                                      Fax: 888‐521‐5980
     2:20-cv-00013 RSM
     92370068.2
 1          Counterclaim and Third-Party Defendants, Spearman Corporation, Spearman Corporation

 2   Kent Division, and Alex Spearman, Third-Party Defendant Alexander Spearman, and

 3   Counterclaim and Third-Party Plaintiff The Boeing Company, stipulate and agree as follows:

 4          The Counterclaim and Third-Party Defendants do not intend to file a motion to dismiss in

 5   response to the counterclaims, but the Counterclaim Defendants (the Spearman corporations)

 6   desire additional time to file their respective answers. With Boeing’s consent to the extension,

 7   the Spearman companies shall file their answer by no later than Friday, May 7, 2021. Third-Party

 8   Defendant Alexander Spearman shall timely file his answer.

 9           Dated this 3rd day of May, 2021

10

11                                              s/Colton J. Arias
                                                Michael G. Sanders, WSBA No. 33881
12                                              Colton J. Arias, WSBA No. 54082
                                                Counsel for Counterclaim Defendant, Spearman
13                                              Corporation, Spearman Corporation Kent
                                                Division and Third-Party Defendant Alex Spearman
14                                              MIX SANDERS THOMPSON, PLLC
                                                1420 Fifth Avenue, Suite 2200
15                                              Seattle, WA 98101
                                                Telephone: 206-734-4145
16                                              Facsimile: 888-521-5980
                                                Email: colton@mixsanders.com
17

18                                              s/Nicholas Peter Gellert
                                                Nicholas Peter Gellert, WSBA No. 18041
19                                              Counsel for The Boeing Company
                                                Perkins Coie LLP
20                                              1201 Third Ave, Suite 4900
                                                Seattle, WA 98101
21                                              Telephone: 206.359.8000
                                                Facsimile: 206.359.9000
22                                              Email: NGellert@perkinscoie.com

23

24    STIPULATED MOTION AND ORDER FOR EXTENSION OF                     Mix Sanders Thompson, PLLC
      TIME TO FILE ANSWER TO COUNTERCLAIMS AND THIRD-                  1420 Fifth Avenue, Suite 2200
      PARTY CLAIMS – 2                                                      Seattle, WA 98101
                                                                             Tel: 206‐521‐5989
                                                                             Fax: 888‐521‐5980
      2:20-cv-00013 RSM
      92370068.2
 1                                             ORDER

 2         Based on the foregoing, IT IS SO ORDERED.

 3         DATED: May 3, 2021

 4

 5

 6                                          A
                                            RICARDO S. MARTINEZ
 7                                          CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   STIPULATED MOTION AND ORDER FOR EXTENSION OF           Mix Sanders Thompson, PLLC
     TIME TO FILE ANSWER TO COUNTERCLAIMS AND THIRD-        1420 Fifth Avenue, Suite 2200
     PARTY CLAIMS – 3                                            Seattle, WA 98101
                                                                  Tel: 206‐521‐5989
                                                                  Fax: 888‐521‐5980
     2:20-cv-00013 RSM
     92370068.2
 1
                                      CERTIFICATE OF SERVICE
 2
            I, Kelly Lee certify that on May 3, 2021 I electronically filed the foregoing
 3
     STIPULATED MOTION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO
 4
     FILE ANSWER TO COUNTERCLAIMS AND THIRD-PARTY CLAIMS with the Clerk
 5
     of the Court using the CM/ECF System and caused to be served a true and correct copy via the
 6
     method indicated below and addressed to the following:
 7

 8       Attorney for Plaintiff Spearman                   Attorneys for Defendant The Boeing Company
         Corporation and Spearman Corporation              Nicholas P. Gellert
 9       Kent Division                                     Susan E. Foster
         David M. Schoeggl                                 Leigh E. Sylvan
                                                           Perkins Coie LLP
10       Callie A. Castillo
                                                           1201 Third Ave, Ste 4900
         Lane Powell, PC                                   Seattle, WA 98101-3099
11       1420 Fifth Ave, Ste 4200                          ☒E-mail to: ngellert@perkinscoie.com
         Seattle, WA 98111                                 sfoster@perkinscoie.com
12       ☒E-mail to: schoeggld@lanepowell.com              ksylvan@perkinscoie.com
         garrettl@lanepowell.com                           ☒CM/ECF electronic service
13       castillo@lanepowell.com
         ☒CM/ECF electronic service
14
            I certify under penalty of perjury under the laws of the state of Washington that the foregoing
15
     is true and correct.
16

17
                                                           s/Kelly Lee
18                                                         Mix Sanders Thompson, PLLC
                                                           1420 Fifth Avenue, 22nd Floor
19                                                         Seattle, WA 98101
                                                           Tel: 206-521-5989
20                                                         Fax: 888-521-5980

21

22

23

24    STIPULATED MOTION AND ORDER FOR EXTENSION OF                          Mix Sanders Thompson, PLLC
      TIME TO FILE ANSWER TO COUNTERCLAIMS AND THIRD-                       1420 Fifth Avenue, Suite 2200
      PARTY CLAIMS – 4                                                           Seattle, WA 98101
                                                                                  Tel: 206‐521‐5989
                                                                                  Fax: 888‐521‐5980
      2:20-cv-00013 RSM
      92370068.2
